Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0126946, filed on 10/23/2018 and Application No. KR10-2019-0030660, filed on 03/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 and 05/15/2020 is being considered by the examiner.
Drawings
The drawing submitted on 10/23/2019 is being accepted by the examiner.
Response to Amendment
Claims 1-20 are currently pending in the application and among them claims 1, 13, and 20 are independent claims and has been amended.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Following are the applicant arguments and examiner response explaining the argument or amendment with respect to the prior art teaching.
Applicant Argument 1: Applicant respectfully submits that the combination of Mun and Soyyanwo, taken alone or in combination, fails to teach or suggest at least the features of claim 1, “determine whether the received audio includes a predetermined trigger word spoken by a user" and "based on determining that the predetermined trigger word is included in the received audio, activate a speech recognition function of the electronic device,”.
Examiner Response 1: Examiner with all due respect, disagrees with the applicant incorrect assertion of the prior art teaching based on merely citing some paragraphs without going into  the detail teaching and along with a simple amendment of the independent claims using merely the word “spoken by a user” in the claim limitation to bolster the applicant argument. This simple amendment does not make the pending claims allowable since the prior arts already teaching that amended limitation along with other limitation of independent claims.
Mun et al. alone teach the applicant arguing limitation: “determine whether the received audio includes a predetermined trigger word  (move or move to a previous channel) spoken by a user ([0026] The processor may be configured to determine whether the user issues a command to the speech recognition apparatus or to the another speech recognition apparatus, and the microphone is configured to receive the reference speech signal in response to a determination that the user issues the command to the speech recognition apparatus or to the another speech recognition apparatus.  [0043] Referring to FIG. 1, the aforementioned speech recognition apparatus or apparatuses configure a speech recognition system 100. The speech recognition system 100 receives a speech signal from a user 110 through a single speech recognition apparatus or a plurality of speech recognition apparatuses and performs speech recognition. 
[0044] For example, the speech recognition system 100 speech recognition apparatuses to recognize a speech signal from the user 110 received by any apparatus among the speech recognition apparatuses. In this example, the speech recognition system 100 identifies a reference speech signal that includes a most accurate speech of the user 110 among speech signals received by the speech recognition apparatuses and performs the speech recognition on the reference speech signal.  [0049] The microphone 210 receives a speech signal from a user. For convenience of description, a speech signal received by the speech recognition apparatus 200 will be hereinafter referred to as a reference speech signal, thereby distinguishing from a speech signal received at another speech recognition apparatus. [0050] In addition, when determining that the user is issuing a command to the speech recognition apparatus or to another speech recognition apparatus through the processor 220, the microphone 210 receives the reference speech signal by switching from the sleep mode to the ON mode. [0064] The first speech recognition apparatus 310 performs speech recognition, and the first speech recognition apparatus 310 verifies that a user command is "move to a previous channel" and the user command corresponds to the second speech recognition apparatus 320, for example, a smart television (TV).
Note: Based on determination by the processor 220 of the speech recognition device 200, if the reference speech (user command) is directed toward another device for processing the command, only then the processor transmit the reference speech to another device for recognition. Otherwise the first speech recognition device perform the speech recognition in the same device determined by the processor. However in any case microphone 210 of each of the speech recognition apparatus 200 receives the speech signal and determines which speech recognition device would perform the speech recognition on the user speech based on the SNR ([0054] The processor 220 determines whether an SNR of a reference speech signal is greater than an SNR of a speech signal of a user received at another speech recognition apparatus. In an example, the processor 220 compares magnitudes of SNRs by receiving an SNR calculated in another speech recognition apparatus based on a communication with another speech recognition apparatus. In another example, the processor 220 transmits a calculated SNR to a predetermined speech recognition apparatus and receives a comparing result of SNRs. [0055] When the SNR of reference speech signal is greater than the SNR of a speech signal of the user received at another speech recognition apparatus, the processor 220 recognizes the reference speech signal. For example, the processor 220 determines whether speech recognition is to be performed at another speech recognition apparatus or the speech recognition is to be performed in the speech recognition apparatus 200 based on an amount of available resources. The processor 220 recognizes the reference speech signal, in response to the amount of available resources being greater than a predetermined threshold value. In response to the amount of available resources being less than the predetermined threshold value, the processor 220 makes a determination to perform the speech recognition at another speech recognition apparatus and transmits a feature value extracted from the reference speech signal or the reference speech signal to the another speech recognition apparatus. [0058] Referring to FIG. 3, speech recognition system includes a first speech recognition apparatus 310, a second speech recognition apparatus 320, and a third speech recognition apparatus 330. The first speech recognition apparatus 310, the second speech recognition apparatus 320, and the third speech recognition apparatus 330 receive a speech signal from a user through an included microphone, perform speech recognition and SNR calculation through a processor, for example the processor 220, and perform communication with another apparatus through a communicator, for example the communicator 230. [0062] The speech recognition system identifies a speech signal having a maximum SNR among the calculated SNRs. For example, the first speech recognition apparatus 310, the second speech recognition apparatus 320, and the third speech recognition apparatus 330 identifies a speech signal having a maximum SNR based on intercommunication. Alternatively, an apparatus that a user selected or pre-defines as a main apparatus among the first speech recognition apparatus 310, the second speech recognition apparatus 320, and the third speech recognition apparatus 330 identifies a reference speech signal having a maximum SNR by receiving the calculated SNR. For example, when a maximum SNR among the calculated SNRs is an SNR of the first speech signal, the speech recognition system identifies the first speech signal as a reference speech signal.)) and based on determining that the predetermined trigger word is included in the received audio, activate a speech recognition function of the electronic device ([0064] The first speech recognition apparatus 310 performs speech recognition, and the first speech recognition apparatus 310 verifies that a user command is "move to a previous channel" and the user command corresponds to the second speech recognition apparatus 320, for example, a smart television (TV). The first speech recognition apparatus 310 transmits the user command to the second speech recognition apparatus 320 and the second speech recognition apparatus 320 executes the user command "move to a previous channel.").
Therefore applicant’s argument with respect to the above limitation is not persuasive.

Applicant Argument 2: Independent claims 13 and 20 are patentable for at least the similar reasons provided above with respect to claim 1. With respect to claim 20, Applicant respectfully submits that Chen fails to cure the deficiencies of Mun and Soyyanwo because Chen is silent as to "determine whether the first audio signal of the user speech includes a predetermined trigger word spoken by a user."
Examiner Response2: Examiner again respectfully disagrees with applicant incorrect assertion based on simple citation of few sentences which are pick and choose by the applicant to support the applicant’s argument and does not reflects the scope of the prior art invention correctly. Further examiner clearly showed further details on the “Examiner Response 1” how Mun et al. clearly teaches the limitation even after examiner believe that the rejection in the previous office action is very clear on the arguing limitation taught by Mun et al.
Applicant’s reference to the other prior arts teaching is not relevant to the applicant’s arguing limitation and thus not responded.
Therefore all the rejection of the previous office action remain same even for the amended limitation of the all independent claims since the limitation is already taught by the cited reference.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, and 12-15,  are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 2016/0210965 A1) in view of Soyannwo et al.(US 9774998 B1).

Regarding Claims 1 and 13, Mun et al. teach: An electronic device comprising: a microphone to receive audio; a communicator; a memory configured to store computer-executable instructions; and a processor configured to execute the computer-executable instructions to ([0048] Referring to FIG. 2, a speech recognition apparatus 200 includes a microphone 210, a processor 220, and a communicator 230. [0049] The microphone 210 receives a speech signal from a user. For convenience of description, a speech signal received by the speech recognition apparatus 200 will be hereinafter referred to as a reference speech signal, thereby distinguishing from a speech signal received at another speech recognition apparatus. [0085] The instructions or software to control a processor or computer to implement the hardware components and perform the methods as described above, and any associated data, data files, and data structures, are recorded, stored, or fixed in or on one or more non-transitory computer-readable storage media.): determine whether the received audio includes a predetermined trigger word (move) spoken by a user, based on determining that the predetermined trigger word is included in the received audio, activate a speech recognition function of the electronic device, based on the trigger word and available resources transmit a control signal, to a second electronic device to activate a speech recognition function of the second electronic device  ([0026] The processor may be configured to determine whether the user issues a command to the speech recognition apparatus or to the another speech recognition apparatus, and the microphone is configured to receive the reference speech signal in response to a determination that the user issues the command to the speech recognition apparatus or to the another speech recognition apparatus. 
[0050] In a further example, the microphone 210 receives the reference speech signal by switching from a sleep mode to an ON mode in response to a triggering signal received from another speech recognition apparatus. In addition, when determining that the user is issuing a command to the speech recognition apparatus or to another speech recognition apparatus through the processor 220, the microphone 210 receives the reference speech signal by switching from the sleep mode to the ON mode.  [0063] The speech recognition system performs speech recognition on the first speech signal as a reference speech signal. For example, the first speech recognition apparatus 310 determines whether speech recognition is to be performed in another speech recognition apparatus or the speech recognition is to be performed directly based on whether an amount of available resources is greater than a predetermined threshold value. In response to the amount of available resources of the first speech recognition apparatus 310 being greater than the predetermined threshold value, the first speech recognition apparatus 310 performs the speech recognition on the first speech signal. Conversely, in response to the amount of available resources of the first speech recognition apparatus 310 being less than the predetermined threshold value, the first speech recognition apparatus 310 performs the speech recognition in another speech recognition apparatus by transmitting a feature value extracted from the first speech signal or the first speech signal to the another speech recognition apparatus. [0064] The first speech recognition apparatus 310 performs speech recognition, and the first speech recognition apparatus 310 verifies that a user command is "move to a previous channel" and the user command corresponds to the second speech recognition apparatus 320, for example, a smart television (TV). The first speech recognition apparatus 310 transmits the user command to the second speech recognition apparatus 320 and the second speech recognition apparatus 320 executes the user command "move to a previous channel." [0074] In operation 510, a speech recognition apparatus determines whether a user issues a command to an apparatus among speech recognition apparatuses included in speech recognition system. For example, a speech recognition apparatus of the speech recognition apparatuses determines that the user issues a command when a speech signal from the user is determined to correspond to a predetermined command, when the speech recognition apparatus detects a predetermined action or command from the user, or when a speech recognition result with respect to the speech signal from the user is determined to be a command with respect to the speech recognition apparatus.), 
Mun et al. however do not explicitly teach, detect a movement of the user while the speech recognition function is activated, and based on detecting the movement of the user, transmit a control signal, to a second electronic device to activate a speech recognition function of the second electronic device.
Soyannwo et al. teach, detect a movement of the user while the speech recognition function is activated, and based on detecting the movement of the user, transmit a control signal, to a second electronic device to activate a speech recognition function of the second electronic device (Col 4, lines 48-52, FIG. 1 illustrates an example environment including a home 100 with multiple computing devices 102 and 104 located in rooms 106 and 108, respectively. In one particular example, the computing devices are voice controlled assistant devices, which are configured to assist users in performing various tasks by receiving verbal requests and providing audible responses. Col 8, line 58 to Col 9, line 8, Again, the user 112 may move from room 106 into room 108 along path 114, while conducting a conversation. As the user moves along path 114, the computing device 102 continues to capture sound related to the user 112, such as the voice of the user 112. The computing device 102 analyzes the captured sound to determine a distance of the user 112 from the computing device 102 and a direction of movement.  In one implementation, the computing device 102 may know the relative locations of the other devices (i.e., the locations of the computing device 104 and the computing device 302) and determine which of the devices 104 or 302 the user 112 is approaching. Thus, the computing device 104 may determine that the user 112 is entering room 108 and that the conversation should be relayed or transferred to the computing device 104. In this way, the user 112 experiences a seamless content transfer between the computing device 102 in room 106 and the computing device 104 in room 108.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mun et al. to include the teaching of Soyannwo et al. above in order to perform seamless content transfer between the computing device while the user in move or during user movement.

Regarding Claims 2 and 14: The electronic device according to claim 1, wherein the processor is further configured to detect the movement of the user based on the received audio obtained through the microphone after the speech recognition function is activated (See rejection of Claim 1).

Regarding Claims 3 and 15: The electronic device according to claim 1, wherein the memory stores information on a plurality of electronic devices that receive the audio, and wherein the processor is further configured to: based on the movement of the user, identify one of the plurality of electronic devices that is closest to the user, and control the communicator to transmit the control signal to the identified electronic device (See rejection of claim 1).

Regarding Claim 9: The electronic device according to claim 1, wherein the processor is further configured to activate the speech recognition function of the electronic device when a second control signal for activating the speech recognition function is received from the second electronic device (See rejection of claim 1 and further Soyannwo et al. Col 9, lines 9-23, In other implementations, the computing device 102 may not be aware of the locations of the computing devices 104 and 302 but may determine from analyzing the captured sound that the conversation should be transferred. In this instance, the computing device 102 may cause the computing device 104 and the computing device 302 to begin to monitor rooms 108 and 304 for the presence of one or more users and to verify the identity of any detected individuals. For example, the computing devices 104 and 106 may monitor and analyze visual and/or audio information to detect the presence of one or more users and verify the user's identity. Thus, in the illustrated example, the computing device 104 may identify user 112 and request that the conversation be transferred.).

Regarding Claim 10:  The electronic device according to claim 9, wherein the processor is further configured to: receive user information from the second electronic device, and identify the received audio corresponding to the user information among a plurality of audios received through the microphone after the speech recognition function is activated by the second control signal (See rejection of claim 1 and Soyannwo et al. Col 11, line 41 to Col 12, line 24, If the user detection module 414 detects the presence of a user within the room, the audio and/or visual information is provided to the authentication module 416 to verify the identity of the user. For example, the authentication module 416 may cause the processors 410 to perform a facial recognition on the visual information and/or speech recognition on the audio information. In some cases, the authentication module 416 may cause the computing device 400 to initiate an audible query to the user such as "what is your name" using speakers 402 to elicit a specific response from the user, which may be verified using speech recognition techniques. In another case, the computing device 400 may initiate an audible command, such as "please look at the camera so that your identity can be verified," and perform facial recognition on the visual information captured by the video capturing component. In one particular implementation, the computing device 400 may be configured to detect a wireless signal from a personal digital assistant device (PDA) or a mobile phone and the authentication module 416 may be configured to utilize the proximity of the PDA as an authentication criteria.
In some instances, the authenticated user may be moving from another room. In this instance, the computing device 400 may execute the content transfer module 518, which causes the computing device 400 to query the other devices via the communication interfaces 406 to see if one of the other devices has content 426 associated with the authenticated user. If one of the other computing devices responds, the computing device 400 may receive the content 426 from the responding device and the content transfer module 518 causes the computing device 400 to output the content 426 substantially concurrently with the responding device, such that the user does not experience any lag or delay during the content transfer between devices.).

Regarding Claim 12: The electronic device according to claim 9, wherein the processor is further configured to identify a first user and a second user based on the received audio among a plurality of audios (See rejection of claim 10).

Claims 4-6, 8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. in view of Soyannwo et al. further in view of Chen et al.(US 2017/0133011 A1).

Regarding Claims 4 and 16, Mun et al. in view of Soyannwo et al. teach:  The electronic device according to claim 1, wherein the processor is further configured to: obtain first speech recognition information by performing speech recognition on the received audio, receive second speech recognition information through the communicator from the second electronic device receiving the control signal (See rejection of claim 1 and further Soyannwo et al. Col 3, lines 10-17, For example, the user may enter the office and speak one or more commands or wake words to cause the second computing device to activate and verify the user. Upon activation, the second computing device may query the other devices, including the first computing device, to request a transfer of the user's content and profile information.).
Mun et al. in view of Soyannwo et al. do not explicitly teach: obtain a final recognition result based on the first speech recognition information and the second speech recognition information.
Chen et al. teach: obtain a final recognition result based on the first speech recognition information and the second speech recognition information( [0030] In block 215 of FIG. 2, an intended voice command is determined based on the obtained first and second voice input data. In one or more implementations, the server 110 may determine that the first voice command associated with the first voice input data comprises a first part of the intended voice command and the second voice command associated with the second voice input data comprises a second part of the intended voice command. For example, the first computing device 102 and the second computing device 104 may be in different locations. A user may be moving as the user is issuing a voice command (e.g., "raise the temperature by 2 degrees"). The first computing device 102 may capture the first part of the intended voice command, for example, the phrase "raise the." The second computing device 104 may capture the second part of the intended voice command, for example, the phrase "temperature by 2 degrees." The server 110 may merge the first part of the intended voice command and the second part of the intended voice command based on the timestamps of the respective voice input data. [0033] In some aspects, the server 110 may receive a first set of recognized word segments from the first computing device 102 and a second set of recognized word segments from the second computing device 104. Based on methods known in the art, the computing devices may capture the voice command and process the captured voice command such that each syllable of the captured voice command is parsed and translated into a recognized word segment. The first computing device 102 may send the first set of recognized word segments to the server 110 and the second computing device 104 may send the second set of recognized word segments to the server 110. The server 110 may determine that there is an overlap of recognized word segments between the first set of recognized word segments and the second set of recognized word segments. The intended voice command may be determined based on merging the first set of recognized word segments and the second set of recognized word segments.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mun et al. in view of Soyannwo et al. to include the teaching of the Chen et al. above to determine the intended voice command while the user moving by merging the first part of the intended voice command from the first device and the second part of the intended voice command from the second device based on the timestamps of the respective voice input data.

Regarding Claims 5 and 17: The electronic device according to claim 4, wherein the processor is further configured to: obtain time information on a time at which the control signal is transmitted to the second electronic device, and match the first speech recognition information and the second speech recognition information based on the obtained time information to obtain the final recognition result (See rejection of claim 4).

Regarding Claims 6 and 18:  The electronic device according to claim 5, wherein the obtained time information includes information on an absolute time at which the control signal is transmitted and information on a relative time at which the control signal is transmitted to the second electronic device based on a time at which the speech recognition function of the electronic device is activated (See rejection of claim 4. The absolute and relative time are design choice and no significant on arriving the goal of the invention which is to perform final recognition based on. See MPEP 2144.04 C. Rearrangement of Parts,  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding Claim 8: The electronic device according to claim 4, wherein the processor is further configured to control the communicator to transmit the control signal, to the second electronic device, for providing a feedback on the final recognition result of the electronic device (See rejection of claim 4 and Chen et al. [0049] In one or more implementations, the server 110 may receive user feedback data associated with the provided instructions. In some aspects, after the first instructions are provided to the first target computing device, the server 110 may determine that receiving an indication of user interaction from a computing device that is not the first target computing device within a predetermined time threshold may indicate that the determination of the intended voice command was incorrect.).

Regarding Claim 11:  The electronic device according to claim 9, wherein the processor is further configured to: obtain speech recognition information by performing speech recognition on the received audio until an utterance of the user ends after the speech recognition function is activated by the second control signal, and transmit the obtained speech recognition information to the second electronic device (See rejection of claim 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. in view of Soyannwo et al.  further in view of Chen et al. (US 2017/0133011 A1).

Regarding Claim 20, Mun et al. teach: An electronic device comprising: a communicator; a memory configured to include at least one instruction; and a processor configured to execute the at least one instruction, wherein the processor is configured to ([0048] Referring to FIG. 2, a speech recognition apparatus 200 includes a microphone 210, a processor 220, and a communicator 230. [0049] The microphone 210 receives a speech signal from a user. For convenience of description, a speech signal received by the speech recognition apparatus 200 will be hereinafter referred to as a reference speech signal, thereby distinguishing from a speech signal received at another speech recognition apparatus. [0085] The instructions or software to control a processor or computer to implement the hardware components and perform the methods as described above, and any associated data, data files, and data structures, are recorded, stored, or fixed in or on one or more non-transitory computer-readable storage media.): receive a first audio signal of a user speech through the communicator  from a first external device, determine whether the first audio signal of the user speech includes a predetermined trigger word (move or move to a previous channel) spoken by a user, based on determining that the first audio signal of the user speech includes the predetermined trigger word, control the communicator to transmit a control signal, to a second external device, for receiving a second audio signal of the user speech from the second external device based on information included in the received first audio signal([0026] The processor may be configured to determine whether the user issues a command to the speech recognition apparatus or to the another speech recognition apparatus, and the microphone is configured to receive the reference speech signal in response to a determination that the user issues the command to the speech recognition apparatus or to the another speech recognition apparatus. [0050] In a further example, the microphone 210 receives the reference speech signal by switching from a sleep mode to an ON mode in response to a triggering signal received from another speech recognition apparatus. In addition, when determining that the user is issuing a command to the speech recognition apparatus or to another speech recognition apparatus through the processor 220, the microphone 210 receives the reference speech signal by switching from the sleep mode to the ON mode.  [0063] The speech recognition system performs speech recognition on the first speech signal as a reference speech signal. For example, the first speech recognition apparatus 310 determines whether speech recognition is to be performed in another speech recognition apparatus or the speech recognition is to be performed directly based on whether an amount of available resources is greater than a predetermined threshold value. In response to the amount of available resources of the first speech recognition apparatus 310 being greater than the predetermined threshold value, the first speech recognition apparatus 310 performs the speech recognition on the first speech signal. Conversely, in response to the amount of available resources of the first speech recognition apparatus 310 being less than the predetermined threshold value, the first speech recognition apparatus 310 performs the speech recognition in another speech recognition apparatus by transmitting a feature value extracted from the first speech signal or the first speech signal to the another speech recognition apparatus. [0064] The first speech recognition apparatus 310 performs speech recognition, and the first speech recognition apparatus 310 verifies that a user command is "move to a previous channel" and the user command corresponds to the second speech recognition apparatus 320, for example, a smart television (TV). The first speech recognition apparatus 310 transmits the user command to the second speech recognition apparatus 320 and the second speech recognition apparatus 320 executes the user command "move to a previous channel." [0074] In operation 510, a speech recognition apparatus determines whether a user issues a command to an apparatus among speech recognition apparatuses included in speech recognition system. For example, a speech recognition apparatus of the speech recognition apparatuses determines that the user issues a command when a speech signal from the user is determined to correspond to a predetermined command, when the speech recognition apparatus detects a predetermined action or command from the user, or when a speech recognition result with respect to the speech signal from the user is determined to be a command with respect to the speech recognition apparatus.).
Mun et al. however do not explicitly teach: second external device located in a movement direction of a user, when a movement of the user is detected, receive the second audio signal through the communicator from the second external device, and match the received first audio signal and the received second audio signal to perform speech recognition on the user speech.
Soyannwo et al. teach: second external device located in a movement direction of a user when a movement of the user is detected based on information included in the received first audio signal, receive the second audio signal through the communicator from the second external device (Col 4, lines 48-52, FIG. 1 illustrates an example environment including a home 100 with multiple computing devices 102 and 104 located in rooms 106 and 108, respectively. In one particular example, the computing devices are voice controlled assistant devices, which are configured to assist users in performing various tasks by receiving verbal requests and providing audible responses. Col 8, line 58 to Col 9, line 8, Again, the user 112 may move from room 106 into room 108 along path 114, while conducting a conversation. As the user moves along path 114, the computing device 102 continues to capture sound related to the user 112, such as the voice of the user 112. The computing device 102 analyzes the captured sound to determine a distance of the user 112 from the computing device 102 and a direction of movement.  In one implementation, the computing device 102 may know the relative locations of the other devices (i.e., the locations of the computing device 104 and the computing device 302) and determine which of the devices 104 or 302 the user 112 is approaching. Thus, the computing device 104 may determine that the user 112 is entering room 108 and that the conversation should be relayed or transferred to the computing device 104. In this way, the user 112 experiences a seamless content transfer between the computing device 102 in room 106 and the computing device 104 in room 108.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mun et al. to include the teaching of Soyannwo et al. above in order to perform seamless content transfer between the computing device while the user in move or during user movement.
Mun et al. in view of Soyannwo et al. do not explicitly teach: match the received first audio signal and the received second audio signal to perform speech recognition on the user speech.
Chen et al. teach: match the received first audio signal and the received second audio signal to perform speech recognition on the user speech( [0030] In block 215 of FIG. 2, an intended voice command is determined based on the obtained first and second voice input data. In one or more implementations, the server 110 may determine that the first voice command associated with the first voice input data comprises a first part of the intended voice command and the second voice command associated with the second voice input data comprises a second part of the intended voice command. For example, the first computing device 102 and the second computing device 104 may be in different locations. A user may be moving as the user is issuing a voice command (e.g., "raise the temperature by 2 degrees"). The first computing device 102 may capture the first part of the intended voice command, for example, the phrase "raise the." The second computing device 104 may capture the second part of the intended voice command, for example, the phrase "temperature by 2 degrees." The server 110 may merge the first part of the intended voice command and the second part of the intended voice command based on the timestamps of the respective voice input data. [0033] In some aspects, the server 110 may receive a first set of recognized word segments from the first computing device 102 and a second set of recognized word segments from the second computing device 104. Based on methods known in the art, the computing devices may capture the voice command and process the captured voice command such that each syllable of the captured voice command is parsed and translated into a recognized word segment. The first computing device 102 may send the first set of recognized word segments to the server 110 and the second computing device 104 may send the second set of recognized word segments to the server 110. The server 110 may determine that there is an overlap of recognized word segments between the first set of recognized word segments and the second set of recognized word segments. The intended voice command may be determined based on merging the first set of recognized word segments and the second set of recognized word segments.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Mun et al. in view of Soyannwo et al. to include the teaching of the Chen et al. above to determine the intended voice command while the user moving by merging the first part of the intended voice command from the first device and the second part of the intended voice command from the second device based on the timestamps of the respective voice input data.
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joseph et al.(US 2020/0184963 A1) teach: [0078] In other examples where the context factors indicate that the user 106 is in motion, the virtual assistant interaction session at the voice-controlled device 102 may transfer to another voice-controlled device. For example, if the virtual assistant augmentation engine 207 and/or 306 determines that the user 106 has moved from the house to a car that includes a voice-controlled device, then the virtual assistant augmentation engine 207 and/or 306 may transfer, via the network 110, the virtual assistant interaction session from the voice-controlled device 102 to the voice-controlled device provided in the car. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656